DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jayme Torelli on 11/03/2021.
The application has been amended as follows: 

A.	Amend claims 1, 3 – 4 and 14 to read as follow:
Claim 1, A spinal distraction system comprising: 
a distraction rod having a first end configured for affixation to a subject's spine at a first location and a second end containing a recess having a threaded portion disposed therein; and 
an adjustable portion configured for affixation to [[a]] the subject's spine at a second location remote from the first location, the adjustable portion [[and]] comprising: 
a lead screw,
a housing extending along a longitudinal axis and containing a permanent magnet and the lead screw, the permanent magnet being configured to rotate the lead screw about the longitudinal axis within the housing, the lead screw operatively coupled to the threaded portion of the distraction rod, and
a locking pin passing transversely through the lead screw configured to couple the permanent magnet to the lead screw to permit angular displacement of the lead screw relative to the magnet within the housing,
rotating the lead screw by the permanent magnet, the lead screw is configured to communicate with the threaded portion of the rod to move the rod within the housing of Claim 3, The spinal distraction system of claim [[2]] 1, wherein the locking pin comprises heat treated stainless steel. Claim 4, The spinal distraction system of claim [[2]] 1, comprising a magnet assembly having a first cup and a second cup with the permanent magnet located in a recess formed between the first cup and the second cup.
Claim 14,  The spinal distraction system of claim 1, the housing comprising a stop and the distraction rod comprising a splined tip, the stop of the housing configured to prevent the splined tip of the rod from exiting the housing, and thereby maintaining the rod with respect to the housing.
B.	Allow claims 1 and 3 – 20.
C.	Cancel claim 2. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Giger et al. (US Pub. 2007/0270803 A1) which discloses a related distraction system [abstract, Figs.21 – 24] comprising distraction rod (1042) having threaded portion (1044), an adjustable portion comprising lead screw (1022 and 1110), housing (1024), locking pin (1002). However, Giger does not disclose all the limitations of the claim as currently amended, i.e. directed to that moving the rod within the housing to change axial length of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775